OPINION — AG — QUESTION: "WHERE THE CHIEF MINE INSPECTOR RESIDES IN A CITY AWAY FROM THE STATE CAPITOL, MAY HE LAWFULLY BE REIMBURSED FOR TRAVEL EXPENSE FROM HIS HOME TO HIS OFFICE IN THE STATE CAPITOL AND RETURN ?" — NEGATIVE 74 Ohio St. 1961 500.8 [74-500.8] REFERRED TO BY YOU, IS NOT APPLICABLE TO THE CHIEF MINE INSPECTOR WHILE IN ATTENDANCE UPON HIS DUTIES AT "HIS OFFICE * * * AT THE SEAT OF GOVERNMENT" (PER DIEM), THE CHIEF MINE INSPECTOR IS ENTITLED TO BE REIMBURSED BY THE STATE FOR USE OF HIS PRIVATELY OWNED AUTOMOBILE "AT A REATE NOT EXCEEDING SEVEN CENTS A MILE" WHEN TRAVELING AWAY FROM "HIS OFFICE" STATE BUSINESS AND WHILE RETURNING TO HIS SAID OFFICE, HE IS NOT ENTITLED TO BE COMPENSATED BY THE STATE FOR ANY ADDITIONAL MILEAGE TRAVELED BY HIM OCCASIONED BY GOING TO HIS HOME OR RESIDENCE OR TO ANY OTHER PLACE NOT REQUIRED BY OFFICIAL BUSINESS EITHER ON THE WAY TO THE POINT OR PLACE TO WHICH HE TRAVELED TO TRANSACT OFFICIAL STATE BUSINESS OR ON HIS RETURN THEREFROM TO HIS "OFFICE * * * AT THE SEAT OF GOVERNMENT" CITE: 73 Ohio St. 1961 1 [73-1], 74 Ohio St. 1961 500.2 [74-500.2], 74 Ohio St. 1961 500.8 [74-500.8] [74-500.8] (FRED HANSEN) ** SEE: OPINION NO. 69-228 (1969) **